Upon a prior appeal in this proceeding, this court made an order on April 15, 1974, reversing a judgment of the Supreme Court, Rockland County, dated March 29,1974, and remanding the matter to said court for further proceedings; and this court also made a further order, dated April 25, 1974, amending said order of April 15, 1974. Pursuant to said orders of this court, the trial court held a hearing and made findings of fact, which resulted in the entry of a new judgment in Rockland County on May 3, 1974, from which the intervenor-respondent, Alfred M. Murphy, now appeals. That judgment directs that a new election be held between petitioner and said intervener for a two-year term as trustee of the Village of Spring Valley no later than June 18, 1974. Judgment affirmed, without costs. No opinion. Latham, Acting P. J., 'Shapiro, Cohalan, Christ and Benjamin, JJ., concur.